Name: Commission Implementing Regulation (EU) 2017/1467 of 11 August 2017 amending Regulation (EU) No 1255/2010 as regards the import tariff quota for Ã¢ baby beefÃ¢ products originating in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. )
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  animal product;  Europe;  international trade
 Date Published: nan

 12.8.2017 EN Official Journal of the European Union L 209/13 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1467 of 11 August 2017 amending Regulation (EU) No 1255/2010 as regards the import tariff quota for baby beef products originating in Kosovo (*1) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (b) of the first paragraph of Article 187 thereof, Whereas: (1) Commission Regulation (EU) No 1255/2010 (2) lays down detailed rules for the management of import tariff quotas for baby beef products. (2) Council Regulation (EC) No 1215/2009 (3) provides for an annual import tariff quota of 475 tonnes for baby beef products originating in the customs territory of Kosovo (*1). (3) The Commission adopted Implementing Regulation (EU) No 374/2012 (4) which amended Regulation (EU) No 1255/2010 in order to open and provide for the administration of the annual import tariff quota for baby beef products originating in Kosovo (*1). (4) The Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*1), of the other part (the Agreement), was concluded on behalf of the Union by the Council by Decision (EU) 2016/342 (5) and it is the new instrument governing trade relations with Kosovo (*1). Article 28(3) of the Agreement provides for a tariff quota of 475 tonnes for baby beef products originating in the customs territory of Kosovo (*1). As a consequence, the tariff quota for baby beef products provided for in the first subparagraph of Article 3(2) of Regulation (EC) No 1215/2009 was set at zero tonnes by Commission Delegated Regulation (EU) 2017/1464 (6). (5) Regulation (EU) No 1255/2010 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIIa to Regulation (EU) No 1255/2010, box 8 is replaced by the following: 8. I, the undersigned ¦, acting on behalf of the authorised issuing body (box 9) certify that the goods described above were subjected to health inspection at ¦, in accordance with the attached veterinary certificate of ¦, originate in and come from Kosovo (*2) and correspond exactly to the definition contained in Annex II to the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*2), of the other part (OJ L 71, 16.3.2016, p. 3). Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2017. For the Commission The President Jean-Claude JUNCKER (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EU) No 1255/2010 of 22 December 2010 laying down detailed rules for the application of the import tariff quotas for baby beef products originating in Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro, Serbia and Kosovo * (OJ L 342, 28.12.2010, p. 1). (3) Council Regulation (EC) No 1215/2009 of 30 November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process (OJ L 328, 15.12.2009, p. 1). (4) Commission Implementing Regulation (EU) No 374/2012 of 26 April 2012 amending Regulation (EU) No 1255/2010 laying down detailed rules for the application of the import tariff quotas for baby beef products originating in Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro, Serbia (OJ L 118, 3.5.2012, p. 1). (5) Council Decision (EU) 2016/342 of 12 February 2016 on the conclusion, on behalf of the Union, of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo *, of the other part (OJ L 71, 16.3.2016, p. 1). (6) Commission Delegated Regulation (EU) 2017/1464 of 2 June 2017 amending Council Regulation (EC) No 1215/2009 as regards trade concessions granted to Kosovo * following the entry into force of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo, of the other part (see page 1 of this Official Journal). (*2) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.